

 
Exhibit 10.4


 
ADDvantage Technologies Group, Inc.
 
RESTRICTED STOCK AWARD AGREEMENT


DATE




Name and Address


Dear Mr./Mrs. ___________:




1.      Restricted Stock Award.  ADDvantage Technologies Group, Inc., an
Oklahoma corporation (the “Company”), hereby grants to you an aggregate of
_______ shares of Common Stock, par value $0.01 per share, of the Company (the
“Restricted Shares”).  This award is subject to your acceptance of and agreement
to all of the applicable terms, conditions, and restrictions described in the
Company’s 1998 Incentive Stock Plan, as amended (the “Plan”), a copy of which,
along with the Prospectus for the Plan, are attached hereto, and to your
acceptance of and agreement to the further terms, conditions, and restrictions
described in this Restricted Stock Award Agreement (this “Award Agreement”).  To
the extent that any provision of this Award Agreement conflicts with the
expressly applicable terms of the Plan, it is hereby acknowledged and agreed
that those terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan.


2.      Possession of Certificates.  The Company shall issue a certificate or
certificates for the Restricted Shares in your name and shall retain the
certificate(s) for the period during which the restrictions described in
Section 4(b) are in effect.  You shall execute and deliver to the Company a
stock power or stock powers in blank for the Restricted Shares.  You hereby
agree that the Company shall hold the certificate(s) for the Restricted Shares
and the related stock power(s) pursuant to the terms of this Award Agreement
until such time as the restrictions described in Section 4(b) lapse as described
in Section 5 or the Restricted Shares are canceled pursuant to the terms of
Section 4(b).


3.      Ownership of Restricted Shares.  You shall be entitled to all the rights
of absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive dividends therefrom if, as, and when declared by the
Company’s Board of Directors, subject, however, to the terms, conditions, and
restrictions described in the Plan and in this Award Agreement.


4.      Restrictions.


(a)      Your ownership of the Restricted Shares shall be subject to the
restrictions set forth in subsection (b) of this Section until such restrictions
lapse pursuant to the terms of Section 5, at which time the Restricted Shares
shall no longer be subject to the applicable restrictions.


(b)      The restrictions referred to in subsection (a) of this Section are as
follows:


(1)      At the time of your “Termination of Employment” (as defined below),
other than a Termination of Employment that occurs as a result of an event
described in Section 5(b)(1), you shall forfeit the Restricted Shares to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company.  If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.  “Termination of Employment” shall mean when such individual
is no longer serving as a Director of the Company.


(2)      You may not sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares.


5.      Lapse of Restrictions.


(a)      The restrictions described in Section 4(b) shall lapse with respect to
all of the Restricted Shares
_______________________________________________________.  Following the lapse of
such restrictions with respect to any Restricted Shares, such Restricted Shares
shall no longer be subject to the restrictions described in Section 4(b).


(b)      Notwithstanding the provisions of subsection (a) of this Section, the
restrictions described in Section 4(b) shall lapse with respect to all the
Restricted Shares at the time of the occurrence of any of the following events:


(1)      Your death or “Disability” (as defined in the Plan); or


(2)      A “Change of Control” (as defined in the Plan) of the Company.
 
5.     Agreement With Respect to Taxes; Share Withholding.





(a)      You agree that (1) you will pay to the Company or a Subsidiary, as the
case may be, or make arrangements satisfactory to the Company or such Subsidiary
regarding the payment of any foreign, federal, state, or local taxes of any kind
required by law to be withheld by the Company or any of its Subsidiaries with
respect to the Restricted Shares, and (2) the Company or any of its Subsidiaries
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to you any foreign, federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares.


(b)      With respect to withholding required upon the lapse of restrictions or
upon any other taxable event arising as a result of the Restricted Shares
awarded, you may elect, subject to the approval of the committee of the Board of
Directors of the Company that administers the Plan, to satisfy the withholding
requirement, in whole or in part, by forfeiting and having the Company cancel
Restricted Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction.  All such elections shall be irrevocable, made in writing,
signed by you, and shall be subject to any restrictions or limitations that such
committee, in its sole discretion, deems appropriate.


7.      Adjustment of Shares.  The number of Restricted Shares subject to this
Award Agreement shall be adjusted as provided in Section 11 of the Plan.  Any
shares or other securities received by you as a stock dividend on, or as a
result of stock splits, combinations, exchanges of shares, reorganizations,
mergers, consolidations or otherwise with respect to the Restricted Shares shall
have the same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.


8.      Agreement With Respect to Securities Matters.  You agree that you will
not sell or otherwise transfer any Restricted Shares except pursuant to an
effective registration statement under the U.S. Securities Act of 1933, as
amended, or pursuant to an applicable exemption from such registration.


9.      Certain Definitions.  Capitalized terms used in this Award Agreement and
not otherwise defined herein shall have the respective meanings provided in the
Plan.


If you accept this Restricted Stock Award and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.
 


By:           _______________________
Name:
Title:




The foregoing Restricted Stock Award is accepted by me as of the ___ day of
_______, 20___, and I hereby agree to the terms, conditions, and restrictions
set forth above and in the Plan.


 


Name